Citation Nr: 1411928	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a spine disorder, including spinal degenerative disc disease, lumbosacral fusion and bilateral lower extremity peripheral neuropathy, for accrued benefits purposes.

2.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In pertinent part, the RO denied service connection for spinal degenerative disc disease, lumbosacral fusion and bilateral lower extremities peripheral neuropathy (claimed as back injury with residual pain and nerve problems) and denied a TDIU.  

In a June 2009 rating decision, the RO continued its denial of the spine disorder.

In December 2009, the Veteran entered a notice of disagreement to the TDIU and spine claims.  In March 2010, the RO issued a statement of the case.  Thereafter, the Veteran perfected his appeal by submitting a timely substantive appeal (VA Form 9) in April 2010.  

After perfecting his appeal with respect to the aforementioned issues, the Veteran died in March 2011.  In September 2011, the appellant requested substitution.  The RO subsequently recognized his surviving spouse as the substituted appellant, in June 2012 pursuant to 38 U.S.C.A. § 5121A.  In this regard, section 5121A allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion," allowing the accrued benefits claimant to obtain any benefits due and payable to the Veteran at death.  38 U.S.C. § 5121A(1).

The Board has recharacterized the issues of entitlement to service connection for a spine disorder and TDIU as claims for accrued benefits.  An accrued-benefits claim by the survivor of a veteran is derivative of the Veteran's claim, such that an accrued beneficiary is entitled only to as much as the Veteran was entitled to at the time of his death.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Therefore, notwithstanding the RO's characterization of the service connection and TDIU claims throughout the appeal, the claims on appeal are claims for accrued benefits purposes.

During an October 2012 videoconference, the appellant provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In April 2011, the appellant submitted an application for burial benefits.  The record is unclear as to whether the RO has adjudicated this claim.  A May 2012 letter appears to provide notice of a denial of burial benefits to a private mortuary, but not to the appellant.  The Board does not have jurisdiction over this issue, and the matter is hereby referred to the agency of original jurisdiction (AOJ) for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims, so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Prior to his death, in a December 2009 statement, the Veteran claimed that he had two spine injuries in service, from (i) a fall out of a truck and (ii) a fall off of a utility pole.  At that time, he indicated that he received treatment for his back, but has had chronic back pain since then.  

A June 1954 service treatment record documents that the Veteran fell out of a pickup truck and lost consciousness.  Service treatment records are otherwise negative as to any complaints of, or treatment for, a back disorder.  In a December 1971 private medical record, Dr. M.T. DeYoung noted that the Veteran had reported that he had fallen and hurt his back twice in service and got some back stiffness during the winter.

In February 2009, the Veteran underwent a VA examination for the spine.  The VA examiner diagnosed the Veteran with spinal degenerative disc disease, lumbosacral fusion and bilateral lower extremity peripheral neuropathy.  The VA examiner opined that "[i]t is not at least as likely as not that degenerative disc disease is secondary to injury sustained in military service" and explained his determination based solely on a lack of service treatment records supporting that the back injury occurred or in-service complaints of, or treatment for, a back injury.

However, as discussed above, the Veteran has provided lay testimony of various in-service injuries.  An examiner may not ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain a new opinion that is adequate for adjudication purposes.  

In regards to the TDIU claim, in his April 2010 VA Form 9, the Veteran reported that due to his back pain he could not work, sit or stand in one position for an extended amount of time, and had a limited range of motion.  Additionally, he claimed that his service-connected bilateral hearing loss impaired him as it "would be a danger and a liability to himself and those around him in a work environment."  During an October 2012 Board hearing, the appellant reported that prior to his death the Veteran hid his hearing problems from his employer by having her speak to them on the phone for him.

The Board finds that the claim for service connection for a spine disorder is inextricably intertwined with the issue of entitlement to TDIU. Therefore, the Board may not properly review the Veteran's claim for entitlement to TDIU until the AOJ develops and adjudicates the Veteran's pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Finally, in the June 2012 supplemental statement of the case, the AOJ indicated that it had reviewed VA medical records from the Cheyenne VA Medical Center (VAMC) from January 2010 to February 2011.  However, the most recent VA medical records associated with the claims file are from March 2010.  Subsequent records are not associated with either the paper or Virtual claims file.  As such, while on remand, updated VA treatment records from the Cheyenne VAMC from March 2010 to March 2011 (the month of the Veteran's death) should be obtained for consideration in this appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records from the Cheyenne VA Medical Center dated from March 2010 to March 2011. 

2.  After all records and/or responses have been associated with the claims file, the AOJ should arrange for a VA medical opinion for the spine disorder claim.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to provide a medical opinion, and the report should include discussion of the Veteran's documented history and assertions.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Prior to his death, did the Veteran have a spine disorder?  If so, please note the diagnosed disorder(s).

(b)  Is it at least as likely as not that any spine disorder was related to the Veteran's active service?  The examiner should specifically consider the Veteran's in-service (i) fall out of a truck and (ii) fall off of a utility pole.  The fact that a spine injury or disorder may not have been recorded in the service treatment records is not determinative.  

(c)  Is it at least as likely as not that any diagnosed arthritis (if found) developed, to a compensable degree, within one year following the Veteran's discharge from service (i.e., March 1957)?  Again, consider statements made previously by the Veteran in this regard.  The lack of service treatment records documenting his symptoms or a diagnosis is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider is asked to clearly explain how he or she reached his or her answers to EACH question posed above. The provider is directed to reconcile his or her opinions with any on file that may conflict.  

3.  If service connection is found to be warranted for a spine disorder and after the above development has been accomplished, the AOJ should obtain an opinion as to the TDIU claim.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to provide a medical opinion, and the report should include discussion of the Veteran's documented history and assertions.  

A TDIU is established if a veteran is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should: 

(a) Comment on the functional impairment caused solely by the service-connected disabilities, and

(b) render an opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In this regard, prior to his death, the Veteran was service-connected for bilateral hearing loss (with a 90 percent disability rating under Diagnostic Code 6100).    However, if, and only if, service connection has been deemed warranted for a spine disorder, the VA medical opinion provider should also consider that disability in forming his or her opinion.

The VA medical opinion provider should also consider the October 2012 Board hearing testimony and the Veteran's April 2010 (VA Form 9) statement regarding his employability.

The VA medical opinion provider is asked to clearly explain how he or she reached his or her answers to EACH question posed above.  The provider is directed to reconcile his or her opinions with any on file that may conflict.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


